Citation Nr: 0020982	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-15 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder and headaches.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1982 to March 
1984.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The appellant testified before the Board via a video 
conference held in April 2000.  At the conclusion of the 
hearing, the file was held open for a period of 60 days in 
order for the appellant to submit additional evidence.  It 
was determined during the hearing that the appellant would 
decide whether or not to submit this evidence with a waiver 
of RO consideration, and the representative agreed that he 
would discuss these options with the appellant.  Additional 
evidence was received by the RO in June 2000 and forwarded to 
the Board in accordance with 38 C.F.R. § 19.37(b) (1999).  
Neither the appellant nor her representative has submitted a 
waiver which would allow the Board to review the evidence 
without prior RO review and consideration.  See 38 C.F.R. 
§ 20.1304(c) (1999). 

In a lay statement submitted in October 1998, an acquaintance 
of the appellant indicated that the appellant was in receipt 
of Social Security Administration disability benefits since 
she left service.  These records should be associated with 
the claims folder.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and instruct her to submit copies of all 
records associated with any Social 
Security determination.  This remand also 
serves as notice of the instruction.

2.  The RO should review the evidence 
submitted since the video conference and 
prepare a Supplemental Statement of the 
Case.  The Board notes that the records 
include a diagnosis of PTSD.

3.  The appellant is reminded that she 
has a duty to submit evidence of a well 
grounded claim for service connection.  
If there is relevant evidence that is 
outstanding, that evidence must be 
submitted by her to the RO.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




